Title: To George Washington from George Lux, 13 March 1778
From: Lux, George
To: Washington, George



Sir
Baltimore 13 March 1778

Mr John McHenry of this Town has just shewn me a Letter from your A.D.C. Coll Hamilton to his Brother Doctor McHenry, requesting him to come up to Camp immediately, and, as he has not the Honor of being acquainted with Your Excellency, requests me to inform your Excellency that the Dr is unfortunately in North Carolina, but that he will immediately dispatch an Express thither, & desire him to come up immediately—Permit me, Sir, as an American to whom the Continental Officers are very dear for their Services to their Country, especially those who have been taken valiantly fighting in the cause of Liberty, to congratula⟨te⟩ your Excellency upon the happy Prospect of a speedy Exchange of Prisoners on equitable Terms: as a Friend to Dr McHenry, for whom I entertain the highest Esteem both as a Physician and as a Man, I rejoice, that he is again a Freeman, and enabled to serve his Country.
My Parents join me in presenting their most respectful Compliments to Your Lady & Yourself.
I was sorry not to have it in my power to pay my Compliments to Your Excellency, when I was last at Camp, and thank you for the peculiar Civilities you honoured me with at Cambridge, but I always found, you were busily engaged, when I went to Head Quarters, and therefore thought it would be criminal in me to intrude upon you, when so totally engrossed by the important Duties of your Elevated Station. I have the Honor to be with the Highest Esteem Yr Excy’s Obligd Hume Servt

Geo. Lux

